DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This is in response to communication, filed on 7/18/2019, in which claims 1-20 are pending. The application has been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-10, 12-16, 11, and 17-20, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Cho et al (US 20180083716 A1) teaches a system that implements probabilistic signal shaping using a shaping encoder at a transmitter and a shaping decoder at a receiver. Shaping encoder operates to transform an input data stream into a corresponding sequence of constellation symbols in which different constellation symbols appear with different respective rates of occurrence. However the closest prior art above, alone or in combination with the other cited prior arts, fail to anticipate or render obvious the following recited features: mapping circuitry to generate a one-dimensional modulation signal by converting a plurality of bits included in the shaped block, into the one-dimensional modulation symbol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20180083716-$ or US-20180026725-$ or US-20140376665-$).did. or (US-9929813-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633